Name: Commission Regulation (EC) No 2333/94 of 29 September 1994 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 9 . 94 Official Journal of the European Communities No L 254/9 COMMISSION REGULATION (EC) No 2333/94 of 29 September 1994 fixing the sluice-gate prices and levies for eggs for feed grain are to be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price has been fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community f), no levies shall apply on imports of products originating in the overseas countries and territories : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1 574/93 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs (3), as last amended by Regulation (EEC) No 4155/87 0 ; Whereas, since sluice-gate prices and levies for eggs were, by Commission Regulation (EC) No 1979/94 (*), as amended by Regulation (EC) No 2324/94 (6), last fixed for the period 1 August to 30 September 1994, they must be fixed anew for the period 1 October to 31 December 1 994 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 April to 31 August 1994 ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, changes in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2773/75, the minimum was set at 3 % ; Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 October to 3 1 December 1 994 ; Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, world market prices Whereas Council Regulations (EC) No 3491 /93 (8) and (EC) No 3492/93 (9), on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republics of Hungary and Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (10), as amended by Regulation (EEC) No 2235/93 ("), and in particular Article 1 thereof, introduce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2699/93 (u), as last amended by Regulation (EC) No 3549/93 (13), lays down detailed rules for applying the arrangements provided for in these agreements as regards eggs ; Whereas Council Regulations (EC) No 3641 /93 (14) and (EC) No 3642/93 (15) lay down certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria and Romania, of the other part ; whereas Commission Regulation (EC) No 1559/ 94 (l6) lays down detailed rules for applying the arrange ­ ments provided for in these Agreements as regards eggs ; (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 152, 24. 6 . 1993, p. 1 . (3) OJ No L 282, 1 . 11 . 1975, p. 64. 0 OJ No L 263, 19 . 9 . 1991 , p . 1 . 8 ) OJ No L 319, 21 . 12 . 1993, p. 1 . 9) OJ No L 319, 21 . 12. 1993, p . 4. 10) OJ No L 56, 29. 2. 1992, p . 9 . ") OJ No L 200 , 10 . 8 . 1993, p . 5 . 12) OJ No L 245, 1 . 10 . 1993, p . 88 . u) OJ No L 324, 24. 12. 1993, p. 8 . ,4) OJ No L 333, 31 . 12 . 1993, p. 16 . 15) OJ No L 333, 31 . 12 . 1993, p. 17. 16) OJ No L 166, 1 . 7 . 1994, p . 62. (4) OJ No L 392, 31 . 12. 1987, p. 29 . 0 OJ No L 198, 30. 7. 1994, p. 137 . (Ã  OJ No L 253, 29. 9 . 1994, p. 16 . No L 254/10 Official Journal of the European Communities 30. 9 . 94 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The levies provided for in Article 3 of Regulation (EEC) No 2771 /75, in respect of the products specified in Article 1 ( 1 ) thereof and the sluice-gate prices provided for in Article 7 thereof shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX to the Commission Regulation of 29 September 1994 fixing the sluice-gate prices and levies for eggs (3) CN code Sluice-gate price Levy ECU/ 100 units ECU/100 units 0407 00 11 51,49 10,31 0 0407 00 19 10,92 3,05 (') ECU/ 100 kg ECU/ 100 kg 0407 00 30 82,95 26,04 (') 0408 11 80 403,57 121,87 (') 0408 19 81 182,55 53,12 (') 0408 19 89 194,51 56,77 (') 0408 91 80 338,71 1 17,70 (&gt;)(*) 0408 99 80 89,76 30,21 00 (') Products falling within this code, imported from Poland, Hungary, the Czech Republic and the Slovak Republic under the Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 2699/93 have been presented, are subject to the levies set out in the Annex to that Regulation . (2) Products falling within this code , imported from Romania and Bulgaria under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EC) No 374/94 have been presented, are subject to the levies set out in the Annex to that Regulation . (3) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.